Citation Nr: 9922546	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-20 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased evaluation for residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Schwartz



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran has verified active duty service from June 1983 
to June 1985.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1997 from the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the appellant's claims 
identified on the first page of this decision were denied.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The evidence does not show that PTSD, if extant, is 
related to the veteran's active service.

3.  Residuals of a head injury are manifested primarily by 
headaches.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or due to the veteran's active 
service.  38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).

2.  The criteria for an evaluation greater than 10 percent 
for residuals of a head injury are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic Codes 
8045-9305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection for PTSD.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
She has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with her claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1999), 
has been satisfied.

As indicated above, the veteran contends that she has PTSD as 
a result of her active service.  After a review of the 
record, the Board finds that the preponderance of evidence is 
against her claim, and that service connection for PTSD must 
be denied.  

Under Cohen v. Brown, 10 Vet.App. 128 (1997), three criteria 
must be satisfied prior to an award of service connection for 
PTSD.  First, there must be a current diagnosis of PTSD; 
second, there must be medical evidence of a nexus between the 
current symptomatology and the purported inservice stressor 
or stressors; and third, there must be credible evidence that 
the claimed inservice stressor or stressors occurred.  

The veteran's service medical records (SMRs) do not show that 
she was diagnosed or treated for PTSD.  Specifically, the 
report of her separation examination, dated March 1985, shows 
that she was clinically evaluated as normal under the 
psychiatric section of the report.  Additionally, although 
the veteran has averred that she was the victim of two 
attacks by a superior during her active service, her SMRs and 
other service records do not support her contentions.  

Specifically, although her service records include 
recommendations from five persons as to her positive work 
ethic and motivation, they do not include evidence that the 
contended incidents occurred.  One statement in particular, 
shows that: "I have known [the veteran] since Nov[ember] 
1984.  [F]rom the time I have known her, she has really 
carr[ied] herself in a military ma[nn]er.  I don't feel that 
[she] should [be] put out of the Army.  I feel that they 
shouldn't hold her past mistakes [against her]."  The record 
also shows that the veteran made several statements 
requesting that she be transferred in lieu of a Chapter 13 
Discharge.  Those records reflect only that the veteran was 
discharged because she  "repeatedly failed to report to her 
place of duty, maintain her private affairs, and has not 
responded to counseling from her chain of command."  

A hospital report, dated March 1995 shows that a "Urine 
toxicology screen on admission was positive for cocaine."

An March 1997 "Compensation and Pension Psychological 
Evaluation for [PTSD] and Other Mental Disorders" report is 
also of record.  That report concludes that:

This veteran's clinical presentation is 
predominated by psychotic symptoms.  
These far overshadow potential PTSD 
symptoms.  Although it is possible that 
she was traumatized during her military 
experience and has not been plagued by 
PTSD symptoms until recently, (delayed 
onset PTSD), this scenario is unlikely.  
Instead, much of her speech content 
focuses on sexual themes, and given her 
psychotic symptoms, it is more likely 
that the incidents that she described 
occurring in the military are part of a 
delusional system.  Of course, this 
decision could best be verified by 
inspection of military records from the 
time regarding the alleged discharge and 
demotion of the military personnel whom 
she has accused of rape and sexual 
harassment.  She currently denies active 
substance use, however, if she is 
engaging in significant substance abuse, 
her psychosis may be explainable on this 
basis.  A toxic screen may be helpful in 
making this determination.  There appears 
to be insufficient neurological evidence 
for a diagnosis of head-injury related 
organic brain syndrome at this time.  

The veteran's GAF was reported as 25.  The diagnoses were: 
(1) psychotic disorder, NOS, (2) dysthymia, (3) cocaine 
dependence, in early sustained remission, (4) alcohol abuse, 
in early sustained remission, (5) R/O schizoaffective 
disorder, (6) R/O substance -induced psychotic disorder, (7) 
R/O cocaine dependence, current, (8) R/O alcohol abuse, 
current.  

The evidence subsequent to service also shows that the 
veteran is treated by a Dr. Schwartz, who testified at her 
personal hearing at the RO in July 1997.  The Dr. testified 
that the veteran:

has many symptoms...[which] fall into the 
category of both PTSD and psychosis, 
namely schizoaffective disorder.  [  ]  
In the PTSD realm, she definitely had 
recurrent, intrusive memories.  [  B]ut 
as I saw her over the course of the last 
year, she would come in with the same 
type of auditory hallucinations - hearing 
the lieutenant, worried about people 
following her.  I think a lot of that is 
from PTSD.  

The Dr. also stated that she did a "thorough evaluation of 
military [trauma]," and that she "seemed to do well to a 
point ... until she had the motor vehicle accident and the head 
trauma, and then the sexual assaults.  It seems to be all 
downhill since then."  

Although the veteran has a current diagnosis of PTSD from her 
private doctor, and that doctor has attributed her PTSD 
symptomatology with the veteran's service, thus providing a 
nexus, the Board must point out that the evidence does not 
show that the third criterion in Cohen is satisfied.  

As indicated above, there must be credible supporting 
evidence that the claimed inservice stressor or stressors 
occurred.  The Board finds that there is no such evidence 
presented in this case.  First, although the veteran's 
service records show that she had five persons submit 
statements as to her motivation, job performance, and fitness 
for the Army, one of those statements also supported the 
record which showed that the veteran had numerous 
difficulties with her supervisors when it stated "I feel 
that they should[ not] hold her past mistakes [against 
her]."  In addition, there is no evidence in those records, 
or the veteran's SMRs, to evidence the alleged attacks or 
treatment for the same.  

There is also no credible independent evidence showing that 
the veteran has been awarded a decoration that is indicative 
of combat. 

We also note that the veteran's doctor also testified that 
the veteran "has had a lot of psychotic symptoms... .  [S]he 
has had auditory and visual hallucinations, and most of them 
are referable back to the assault in the military.  This was 
July 12, 1996 that...[s]he would her the [Lt.] saying 'come 
back to Fort Hood,' and then she had what seemed to be visual 
hallucinations."  The doctor also testified that the veteran 
had symptoms, in addition to PTSD for "schizo-affective 
disorder", "schizophrenia", or "different mental illnesses 
that have psychotic symptoms attached to them."  Finally, in 
response to a question posed by the hearing officer:  "The 
diagnosis for her psychotic condition, in your opinion, 
cannot be separated from her PTSD... .?"  Dr. Schwartz then 
responded:  "Not so easily."  She also responded that many 
veterans have PTSD with psychotic symptoms, and that she 
would characterize the veteran as one of those persons.  

In addition, the Board also questions the probative value of 
the evidence showing a diagnosis of PTSD in light of the VA 
reports that indicate that it is more likely that the veteran 
is psychotic, and that "She currently denies active 
substance use, however, if she is engaging in significant 
substance abuse, her psychosis may be explainable on this 
basis. 

In brief, the Board determines that there is no credible 
supporting evidence to satisfy the third prong of the Cohen 
criteria.  The Board notes that the veteran's lay testimony 
regarding inservice stressors, if not combat related, is 
insufficient to establish occurrence of a stressor, and must 
be corroborated by supporting evidence.  Cohen v. Brown, 10 
Vet.App. 128 (1997).


II. Entitlement to an increased evaluation for residuals of a 
head injury.

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  
She has not alleged that any records of probative value that 
may be obtained, and which have not already been sought by VA 
or associated with her claims folders, are available.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C. § 5107(a) (West 1991 & Supp 1999), 
has been satisfied.

As indicated above, the veteran contends that her residuals 
from a head injury sustained during service are more severe 
than are currently evaluated.  After a review of the record, 
the Board finds that the preponderance of evidence is against 
her claim, and that it must be denied.

The RO awarded service connection for residuals of a head 
injury in a rating action dated May 1986, after noting that 
the veteran was involved in an in-service accident.  The RO 
noted that although the veteran complained of headaches and 
blurred vision subsequent to the accident, that visual 
problems, such as the veteran's diagnosed myopia and 
astigmatism, were considered constitutional or developmental 
abnormalities that were not disabilities under VA law and 
regulation.  The RO assigned a 10 percent evaluation under 
Diagnostic Codes 8045-9305.  The veteran subsequently 
submitted and perfected an increased rating claim, which was 
denied by the RO in a rating action dated April 1997.   

An April 1994 record shows that the veteran complained of 
severe headaches.  A neurological examination dated March 
1995 shows that the veteran was assessed  with an essentially 
normal non-focal examination and CPS [complex partial 
seizures].  Medical records dated November 1995 show that the 
veteran was found to have a normal anterior segment and 
fundoscopic exam, with a likely cortical lesion secondary to 
a motor vehicle accident.  An outpatient treatment record 
dated February 1997 shows that the veteran complained of 
"severe pain to the head, radiates midline position".

The recent evidence shows that she was also seen for a VA 
compensation and pension examination dated 1997.   The 
examiner obtained a medical history from the veteran, and 
reported that she sustained a head injury from a motor 
vehicle accident.  The examiner also reported that she had a 
significant decline in her intellectual behavioral 
functioning, that she underwent extensive therapy and 
treatment by physiatrists, "had spells", headaches, and 
that she was forgetful.  

The mental examination revealed that the veteran was alert 
and oriented.  Her thought patterns were quite disorganized.  
She expressed some paranoid ideations.  The motor examination 
revealed that she had "choreiform movements" of her 
fingers.  The gait examination revealed that she had a normal 
gait, and a normal heel to toe gait.  There was no Romberg 
sign.  The examiner stated that the veteran "would not 
cooperate with the reflex exam".  The veteran's cranial 
nerve exam was unremarkable.  The examiner also noted that 
the veteran had a CAT scan in August 1997, which was 
interpreted as normal.  

The impression was that the veteran "appears to have gross 
psychiatric problems at this time.  I do not believe that the 
history she gave was complete or reliable.  I am unable to 
conclude if her current manifestations are secondary to 
traumatic brain syndrome."  

However, the Board must point out that the veteran is 
service-connected under Diagnostic Code 8045 which provides 
that purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code.  

Diagnostic Code 8045 further provides that purely subjective 
complaints such as headache, dizziness, tinnitus, insomnia 
and irritability, recognized as symptomatic of head trauma, 
will be rated 10 percent and no more under Diagnostic code 
9305.  This 10 percent rating will not be combined with any 
other rating for a disability due to cerebral or generalized 
arteriosclerosis.  Ratings in excess of 10 percent for 
cerebral arteriosclerosis under Diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia.  

There is no clinical evidence to show that the veteran 
currently manifests either a neurological disability, or a 
multi-infarct dementia.  Therefore, a greater rating could 
not be assigned under 9304, pursuant to the provisions in 
8045.  Also, as there is no evidence to show that the veteran 
currently manifests "purely neurological disabilities", a 
greater rating could also not be established directly under 
8046.  Thus, as the preponderance of evidence is against the 
veteran's claim, we find that it must be denied.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to an increased evaluation for residuals of a 
head injury is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  The report of that examination shows that the veteran was "examined on" August 27, 1997 and that the 
"date of the exam" was May 27 1997, respectively.  After careful review of this report, the Board finds that 
this typo does not otherwise affect the report.  

